Eustis, C. J.
A majority of the court is of opinion that the defendants, John and William, Lockett, who are appellants, were not legally cited by the service of the citation on the captain of the bark Acteon, or by the service of the citations on Holmes and Mills. And the said appellants not having made themselves parties to the record, by any appearance in person, or by an authorized attorney, the judgment against them is not valid.
It is therefore adjudged, that the judgment of the district court be reversed, and the plaintiff’s suit be dismissed, with costs in both courts.